UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7035



FRANKIE L. MCCOY, SR.,

                                               Plaintiff - Appellant,

          versus


THOMAS   R. CORCORAN, Warden; UNKNOWN NAMED
DEFENDANTS-STAFF; CORRECTIONAL MEDICAL SER-
VICE, INCORPORATED; ARESAHEGN GETACHEW, Dr.,
Medical Director; C. SANDERS, Administrative
Nurse; A. M. ROACH, Ms., Duty Nurse; L.
CONTEE, Ms.; MS. LINDSEY; K. O. JOHNSON, Mr.;
MR. ISICK; ALL MEDICATION-TECH NURSES; UNKNOWN
NAMED DEFENDANTS, each defendant named is sued
within their individual capacity,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
1663-L)


Submitted:   October 8, 1998              Decided:   November 30, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland; Philip Melton Andrews, Severn Eyre
Savage Miller, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. McCoy v. Corcoran, No. CA-97-1663-L (D. Md. July 1,

1998). We deny Appellant’s motions for appointment of counsel and

to extend the time in which to file a reply brief. We also deny

Appellant’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                2